Carter, J.,
dissenting.
The evidence set forth in the majority opinion does not, in my opinion, establish that the negligent acts of the defendant were the cause of the harm suffered by the plaintiffs to their lands.
The evidence shows that the Union Dike and Drainage District constructed a dike on the left bank of the Platte River in the area involved for a distance of 10 miles. The dike was 50 feet wide at its base and 10 feet wide at the top. Its purpose was to protect adjoining lands against floodwaters. The evidence shows that the defendant owned lands to the east of the dike on which coarse gravel aggregate was being mined for commercial use. In its operations, the defendant returned the fine waste sand over the dike to the river by a sluice pipe. A bulldozer was used to push the waste sand away from the sluice pipe into the river. There is a great variance in the evidence as to the distance the waste sand was pushed into the river, the witnesses estimating the distance as being from 100 to 300 feet of *91the 600-foot channel. Protests were made to the blocking of the river which were ignored. The alleged protest of plaintiffs consisted of a discussion of possible hazards not detailed in the evidence. The protest of the Nebraska Game, Forestation and Parks Commission was directed to the blocking of the stream and the pernicious effects on animal and vegetable life within the stream. The protest of the president of the dike company consisted of a warning not to mine gravel aggregate within 150 feet of the land side of the dike, a warning that was admittedly complied with. The foregoing is the extent of the warnings shown by the record.
In 1962, the dike washed out approximately one-half mile upstream from defendant’s gravel facility and caused the flood damage that resulted in the present suit. It is the contention of the plaintiffs that the pushing of the waste sand into the river caused the break in the dike and subjects the defendant to liability by virtue of the following chain of circumstances.
The Platte River is a sand-bearing stream. In nature, it contains many sandbars, some temporary in nature and some of more permanent duration as evidenced by vegetation thereon. The amount of sand being carried by the river is dependent largely on the velocity and amount of water at the particular time. The greatest sedimentation occurs in slack waters when velocity is reduced. The action of the waters on sand and sandbars is dependent on many conditions which are practically impossible of determination at any given time. In high water periods, sand may scour out in areas where velocity is high and sandbars may be moved only to form elsewhere. In areas where the velocity of the water is reduced, sedimentation is more likely to occur and sometimes produces sandbars that did not previously exist. The results of river action are notoriously problematical.
The only witness purporting to testify to the origin of the ice jam alleged to have caused the break in the *92dike is the president of the dike company. He states that he stood on the Leshara bridge approximately a mile downstream from the break in the dike and viewed the ice jam. He says that the ice jam did not. form at the bridge but some distance upstream. He says the ice lodged on a sandbar and piled up behind it causing the jam. There is nothing to indicate if the sandbar was recent or of longstanding, or had any relation to the casting of waste, sand into the river by the defendant. The contention that the waste sand pushed into the river by the defendant caused the ice jam is pure speculation, although the majority opinion treats it as a reasonable inference which the jury could draw from the facts.
I am in agreement with the finding that the ice jam blocked the flow of the stream to an undetermined extent. But it is not the only evidence in the record as the source of the high water at the point of the break in the dike. The evidence shows that the top of the dike was being sandbagged several miles north in the area of Fremont. There is evidence of several weak places that were watched during periods of high water. There was evidence that the moving ice was striking the banks and eroding them to some extent. The claim relied on here, however, is that the break in the bank was caused by a sand boil opening a channel under the dike. There is something said about hydraulic pressure of the high water contributing to the break. I point out, however, that there was a borrow pit containing as much as 16 feet of water along the land side of the dike. The level of the water in the borrow pit raised and lowered with the rise and fall of the level of the river. This, of course, had a tendency to decrease the hydraulic pressure. The depth of the borrow pit could have been an important factor in creating sand boils by permitting the passage of water in the more porous soil aggregates at the greater depth. These factors lessen the probability that the pertinent sand boil was caused by the alleged negligent acts of the defendant.
*93The evidence shows that the water did not approach the top of the dike by more than 3 feet at the point of the break. The cause of the break in the dike, under the evidence, was the sand boil. Whether or not it was the result of sandy soil used in the construction of the dike, the existence of the borrow pit, or the work of burrowing animals is a matter of pure speculation. It is my opinion that the result of the majority opinion is based on inference on inference on inference, or, what is more likely, speculation on speculation, or a combination of both. The result of the majority opinion is based on a coincidence of events without proof of causal connection. Even though warnings of possible hazards may have been communicated to the defendant or his agents, the burden rests upon the plaintiffs to show that the negligence of the defendant was a legal cause of plaintiffs’ harm.
In testing the sufficiency of the evidence to support a verdict, it must be considered in the light most favorable to the successful party. In giving plaintiffs’ evidence such weight, I submit that there is no evidence that the dumping of the waste sand caused the break in the dike one-half mile above defendant’s facility. The conclusion arrived at by the, majority is the result of pure speculation accompanied by a coincidence of events having no reasonable relation to each other. In permitting the evidence in this case to go to the jury, the court authorized the jury to return a verdict for the plaintiffs without evidentiary proof that the legal cause of plaintiffs’ harm was the negligence of the defendant.
Spencer, J., joins in this dissent.